DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 9-14, filed 06/17/22, with respect to claims 1, 2, 5-13 and 15-17 and 19-21 have been fully considered and are persuasive.  The rejection of claims 1, 2, 5-13 and 15-17 and 19-21 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Warner on July 15, 2022.
“11. (Previously Presented) The image processing apparatus according to claim 4, wherein the first threshold is 20 pm.”
Should read: -- 11. (Currently Amended) The image processing apparatus according to claim 1, wherein the first threshold is 20 pm.--

Allowable Subject Matter

Regarding claim 1 and 19, 20, prior art of record Klein Koerkamp US 2016/0193823 in view of Davis US 5825996 teach the following:
Koerkamp teaches: An image-processing apparatus (printer paragraph 49) comprising: one or more processors (printer controller paragraph 49) and one or more memories, the one or more memories comprising one or more programs (paragraph 0053), wherein the one or more programs cause the one or more processors to:

(a) to acquire first shape data (91, fig. 9, fig. 11, height profile of digital image paragraph 71) that represents a three dimensional shape (paragraph 61, image has XY direction, and height, XYZ, paragraph 6) of unevenness (the up and downs shown in 91 of fig. 9 and 11).

(b) generate edge data (114, fig. 11, paragraph 80) for specifying a second area (one of the 114 of fig. 11) that does not correspond to the edge of the convex portion (114 is not convex shape, note, between 0 and 50mm, there is portion of an image with concave shape) in the uneveness, (paragraph 74, user specified the edge region, position 500 and above showing unevenness height of image data) based on the first shape data (114 is part of image 91 of fig. 11),

(c) to generate, based on the edge data, data (113, fig. 11, paragraph 0080) and not the second area (paragraph 71, remove this edge).

Davis teaches generate edge data for specifying a first area that corresponds to anedge of an image and to generate, based on the edge data, data to form the first area. (column 2, lines 6-25, extended to one or more edges....., fig. 4 ).
Klein Koerkamp US 2016/0193823 in view of Davis US 5825996 failed to teach: (c) to determine whether a height of each edge that the edge data represents is equal to or greater than a first threshold: and

 (d) to generate, by reducing the height of each edge the height of which is less than the first threshold based on the edge data, data to form the first area and not the second area on a recording medium.


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 13, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675